DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed August 13, 2019.  Currently, claims 14-25 are pending.  
	
Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoo et al. (Transl Lung Cancer Research, Vol. 4, No. 2, pages 126-141, 2015) in view of Chen et al. (Scientific Reports, Vol. 6, pages 1-8, 2016) and further in view of Dong et al. (Clinical Cancer Research, Vol. 23, No. 12, pages 3012-3024, June 15, 2017). 

It is noted that the instant rejection was overcome in the parent application by filing a Declaration by Dr. Gregory Jones on December 21, 2018.  Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application (see MPEP 201.06(c)IX).  

	Khoo teaches molecular methods for somatic mutation testing in lung cancer.  Khoo teaches there has been a recent and significant paradigm shift in the diagnosis and management of lung cancer with the discovery of driver mutations (page 126, col. 1).  This translates into clinical outcomes for patients whose cancer harbor these mutations or rearrangements for personalized treatment. Khoo teaches p53, PTEN, 
	Khoo does not explicitly teach analysis of cfDNA in blood sample or administering an effective amount of a PD-1/PD-L1 immune checkpoint inhibitor to the patient with non-small cell lung cancer.   
	However, Chen teaches circulating tumor DNA detecting in early-stage non-small cell lung cancer patients by targeted sequencing.  Chen teaches the feasibility of identifying plasma ctDNA mutations such as frequent driver mutations in plasma ctDNA and tDNA in EGFR, KRAS, TP53, for example (see abstract).  Chen teaches the physical tumor location in the lungs makes biopsies difficult if not impossible to obtain.  Thus, minimally invasive diagnostic techniques are desirable.  Chen also teaches that measuring tumor biomarkers in patient serum has been a convenient way to monitor disease progression over time.  
	Further, Dong et al.  teaches that Tp53 and KRAS mutation in lung adenocarcinoma may serve as a pair of predictive factors in guiding anti-PD-1/PD-L1 immunotherapy (abstract).  Dong teaches 20 NSCLC patients were collected prospectively in the GLCI. 11 of them were treated with pembrolizumab and 9 were treated with nivolumab (page 3013, col. 2).  Dong teaches calculating as the percentage of each of six possible SNPs (see page 3013, col. 2).  These mutations constitute 
	Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have analyzed the oncogenic drivers taught by Khoo using cfDNA taught by Chen.  The ordinary artisan would have recognized that analyzing serum from patients for molecular testing to detecting oncogenic drivers for targeted treatment was easily implemented and non-invasive.  Chen teaches the method provides sensitive detecting of ctDNA mutations.  The ordinary artisan would have been motivated to have analyzed the combination of variants of the instant claims since all of these mutations were taught by Khoo to be NSCLC variants.  Khoo teaches that rather than sequential testing of specimens for single mutations at the time of treatment, there is an increasing demand for multiplexing and simultaneous detection of many targets at once at the time of diagnosis.  Thus, analysis of TP53, KRAS, PTEN, STK11, EGFR, 
	Additionally, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have tested NSCLC patients for each of the 8 genes of the claimed profile as taught by Khoo in cfDNA, as taught by Chen, and administered pembrolizumab or nivolumab to patients having nucleotide transversions in TP53 and KRAS, as taught by Dong.  Dong specifically teaches that co-mutations in TP53 and KRAS provide significant prolonged progress-free survival for patients treated with PD-1 inhibitors.  The ordinary artisan would be motivated to treat patients with PD-1 inhibitors following gene analysis to provide personalized treatments, as taught by Khoo to be desirable.  

Double Patenting
Claims 14-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 10,329,627.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).



Citation of Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Nezami (US Pub 2021/0015787,  Provisional November 17, 2017) teaches compositions and methods for preventing and/or treating neoplasms.  Nezami teaches the Guardant360 Tumor Response Map comprises analysis of ALK, BRAF, EGFR, KRAS, ROS1, PTEN, STK11, TP53.  Table 7, page 81, illustrates the point mutations, amplifications and gene fusions.  Nezami does not specifically teach the particular combination of genotypes recited in Claim 14b.  Example 25 and 27 are directed to NSCLC case studies but does suggest administering an immune checkpoint inhibitor to the genotype in (b).  
Talasaz et al. (US 10,889,858, January 12, 2021) teaches analysis of the claimed genes (see col. 5, lines 50-60).  
Kragh et al. (US 2020/0347140, November 5, 2020) teaches methods of treatment following analysis of the Guardant360 panel.  Figure 19 illustrates the Guardant360 panel.    Kragh does not specifically teach the particular combination of genotypes recited in Claim 14b.  
Chudova (US 2020/0263260, Provisional November 3, 2017) teaches administering checkpoint inhibitors including antibodies against PD_1 and PD-L1 (see para 29) for NSCLC (see para 33).  Chudova teaches variants were detected with Guardant360 (see para 144).  Chudova does not specifically teach the particular combination of genotypes recited in Claim 14b.  
Bhagavatheeswaran et al. (US 2020/0239577, provisional October 15, 2017) teaches analysis of Guardant360 panel.  Bhagavatheeswaran also teaches administering PD-1 antibodies, durvalumab, avelumab, atezolizumab (see para 268-270).  Bhagavatheeswaran teaches administering when the tumor mutational burden is high.  Here, the claims requires the patient is identified when no activating mutation in EGFR or BRAF and no rearrangements in ALK or ROS1 are detected.  

		
Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 22, 2021